DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 2 and 3 recite “an amino acid sequence of” and claim 3 also recites “a nucleotide sequence of”.  Because of the use of the modifier “an” or “a” with the terms, “an amino acid sequence of” and “a nucleotide sequence of” encompass a sequence as small as two consecutive amino acids or bases, respectively. There is no size limitation associated with the claims, such as ‘an amino acid sequence of 100 consecutive residues of SEQ ID NO:1’ or reference instead to ‘the amino acid [or nucleotide] sequence of’, which would indicate the one sequence of SEQ ID NO:1 [or 2].  Were these claims amended to make it clear that the recombinant fusion protein claimed comprised the amino acid sequence of SEQ ID NO:1 which (for claim 3) was encoded by the nucleotide sequence of SEQ ID NO:2, they would be allowable over the prior art.

Claim Objections
Claim 7 is objected to because of the following informality: Claim 7 recites “wherein the adjuvant comprising CpG… or saponin-based adjuvant.” Instead, “comprising” should be –comprises--.
Claims 12-13 are objected to because of the following informalities: In claim 12 the cancer comprises legumain-overexpressed cancer and in dependent claim 13 the legumain-overexpressed cancer comprises a further specific cancer, e.g., breast cancer.  That means the cancer comprises a cancer which comprises another cancer.  It appears for claim 13 that applicant intended instead of the legumain-overexpressed cancer comprising yet another type of cancer, that the legumain-overexpressed cancer is a breast cancer, mammary tumor, prostate cancer… or melanoma.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LEGUMAIN FUSION PROTEIN AND IMMUNOGENIC COMPOSITION THEREOF


The specification is replete with grammatical and idiomatic errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Paragraph [0001], “a recombinant fusion protein an immunogenic composition”; paragraph [0002], last sentence, “in clinical it has been found”; and paragraph [0014] “the subject includes human and non-human animal.”
	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing. See item 1) a) or 1) b) above.

Sequence Requirement
	Sequences
		This application contains sequence disclosures that are encompassed by the definitions for nucleic and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth in the attached Notice to Comply with Requirements for Patent Applications Containing Nucleic Sequence and/or Amino Acid Sequence Disclosures.  In the current application sequences appear in the specification which must be listed in the Sequence Listing (see paragraph immediately below).	
According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  The specification in [0032] recites amino acid sequences KDEL, RDEL and KDELKDELKDEL, each of which must be referred to by an appropriate SEQ ID NO:.  This could be a unique SEQ ID NO: or reference to a particular fragment of a listed sequence, e.g., amino acids 399-492 of SEQ ID NO:1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are indefinite because they recite “wherein a concentration of the CpG ODN is about 0.2 mg/ml.” However, referring to “a concentration” does not connect the concentration of the claims with the concentration of the adjuvant in the immunogenic composition. That is, this seems to indicate there are multiple concentrations of the CpG ODN in the composition, and 0.2 mg/ml is only one of them.  As a result, there would be a gap between the elements because the other concentrations or a concentration range are not listed.  This rejection could be obviated by replacing “a” with –the—before “concentration”.
Claim 11 is indefinite because it recites “the subject comprises human and non-human animal”.  It is unclear what this means.  It is unclear if this refers to a transgenic non-human animal that comprises a human gene expressing a human protein, for example, or an otherwise chimeric animal comprising both human and non-human parts. On the other hand, if it was intended that the subject is a human or a non-human animal, then this should be stated.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fusion protein of claim 1 wherein the target peptide is an endoplasmic reticulum (ER) retention sequence, does not reasonably provide enablement for wherein the target peptide is not an ER retention sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The fusion protein comprises a RAP1 protein, which is an ER resident protein ([0027]), a CD28-P. endotoxin A translocation domain, a legumain protein and a target peptide. There is no further limitation in the claims as to the target peptide, giving the term great breadth.  It is noted that dependent claim 5, which is not part of this rejection, does designate the target peptide as an endoplasmic reticulum retention sequence. The specification in [0032] provides examples of a target peptide which is an ER retention sequence and that assists in translocation of an antigen from an endocytic compartment into the ER, where it is retained in the lumen. In order to produce a cytotoxic T lymphocyte (CTL) response to an antigen, the antigen must be loaded onto major histocompatibility complex (MCH) class I on the surface of antigen-presenting cells (APCs) for presenting to CD8+ CTL. This MHC loading occurs in the ER, so that antigen transport into the ER is critical (see Sher et al., Am. J. Canc. Res. 9(9):2028-2036, 2019, p. 2029, col. 1, second paragraph). The specification has not taught how to use the fusion protein if the antigen is targeted elsewhere.  The only working examples and guidance in the specification are directed to a target peptide which is an ER retention peptide, e.g., KDEL.  The invention is not enabled for its full scope as it relates to the target peptide of the fusion protein.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,775,898 B2 in view of US 10,058,606 B2 and Luo et al. (J. Clin. Invest. 116(8), 2132-2141, 2006).
US 9,775,898 B2 teaches an immunogenic protein fusion protein, RAP1-CD28convPEt-E7-K3 (SEQ ID NO: 55, col. 4, lines 8-13).  Saponin-based adjuvants and a CpG ODN (CpG1826) adjuvant are taught as part of an immunogenic composition comprising the fusion protein (col. 1, lines 35-42).  The antigen in the fusion protein may be E7, a human papilloma virus protein, hepatitis B virus (HBV) HBx protein, hepatitis C virus (HCV) core antigen, flu virus M2 antigen or a tumor associated antigen (col. 3, lines 50-54).  The dose of adjuvant is 10μg or 100μg (e.g., col. 13, lines 3-20).  It is stated (col. 11, lines 5-8), “RAP1-CD28conv-PEt-E7-K3 fusion protein could elicit stronger responses than E7 antigen only when combined with saponin based adjuvant…” The RAP1 portion is receptor-associated protein (col. 9, lines 50-54).  A portion of the fusion protein is described as (col. 8, lines 20-40):
A protein transduction domain may be “a fusion polypeptide”, in which the fusion polypeptide comprises a T cell sensitizing signal-transducing peptide, a linker, and a translocation peptide. For example, the fusion polypeptide may be the polypeptide “CD28convPEt”, which comprises a linker between the “CD28conv” and the “PEt”.
The term “CD28conv” refers to a CD28 conserved region, which is a “T cell sensitizing signal-transducing peptide”. It's an epitope for inducing CD28 agonist antibody.
The term “PEt” or “PEtCore” refers to a PE translocation domain core with 34 amino acid residues in length.
….The orientation or arrangement of the fusion polypeptide “CD28convPEt” is important in that “CD28conv” (or the T cell sensitizing signal-transducing peptide) must be at the upstream to the PEt (or the translocation peptide), i.e., PEt must be at the C-terminus of the “CD28conv” to obtain enhanced T-cell responses. The “CD28convPEt t” can raise much higher IgG titer (called CD28-specific agonist antibody) specific to CD28conv than the reversed orientation fusion peptide CD28convPEt. The CD28-specific agonist antibody can sensitize both CD4+ and CD8+ T cells.

The K3 portion of the fusion protein is an endoplasmic reticulum (ER) retention sequence to assisting translocation of an antigen into the ER lumen.  It is KDEL repeated 3 times (SEQ ID NO:19, col. 9, lines 41-49).  US 9,775,898 B2 does not teach wherein the antigen is legumain.
US 10,058,606 B2 shows in FIG. 1 a vector map of the plasmid RAP1-CD28conv-PEt-ΔHBx-K3-pTac.  The vector encodes an antigen-presenting cell (APC)-binding domain which may be receptor-associated protein-1 (RAP1) domain III (col. 4, line 65 through col. 5, line 2) 
An endoplasmic reticulum retention sequence, K3, comprising 3 repeats of KDEL is disclosed to retain the antigen in the lumen of the ER (col. 6, lines 56-64, SEQ ID NO:19). The fusion protein is further described as (col. 5, line 63, through col. 6, line 17):
“In another embodiment of the invention, the protein transduction domain may be “a fusion polypeptide”, in which the fusion polypeptide comprises a T cell sensitizing signal-transducing peptide, a linker, and a translocation peptide. For example, the fusion polypeptide may be the polypeptide “CD28convPEt”, which comprises a linker between the “CD28conv” and the “PEt”.
The term “CD28conv” refers to a CD28 conserved region, which is a “T cell sensitizing signal-transducing peptide”. It's an epitope for inducing CD28 agonist antibody.
The term “PEt” or “PEtCore” refers to a PE translocation domain core with 34 amino acid residues in length.
The orientation or arrangement of the fusion polypeptide “CD28convPEt” is important in that “CD28conv” (or the T cell sensitizing signal-transducing peptide) must be at the upstream to the PEt (or the translocation peptide), i.e., PEt must be at the C-terminus of the “CD28conv” to obtain enhanced T-cell responses. The “CD28convPEt” can raise much higher IgG titer (called CD28-specific agonist antibody) specific to CD28conv than the reversed orientation fusion peptide PE.sub.t“CD28conv”. The CD28-specific agonist antibody can sensitize both CD4+ and CD8+ T cells.” 
The vaccine is also taught comprising CpG ODN (e.g., Fig. 4 and Table 4). The ratio of fusion protein to adjuvant is 5:1 (Table 3).  
Luo et al. teaches a vaccine against legumain, a cysteine protease and stress protein upregulated in TAMs (tumor-associated macrophages), produced a robust cytotoxic T lymphocyte (CTL) response against the protein, resulting in reduction of TAMs in tumor tissue. The vaccine was tested in murine models of breast, colon and lung tumor metastases for elimination of TAMs. Treatment led to the tumor cells becoming less malignant and less invasive, as well as reduced neovasculature and stimulatory factors in tumor tissues (e.g., Fig. 5-6). Additionally, specific CD8 T cell activity was markedly increased, “further supporting the contention that our anti-TAM approach could be a good strategy to break immune tolerance against tumors.” (p. 2139, col. 2, second paragraph)  Furthermore, our hypothesis that a therapeutic approach using a legumain-based DNA vaccine to target TAMs holds much promise was strongly supported by data obtained in 3 tumor metastasis models used in our study.” (p. 2139, col. 1, third paragraph)  It is discussed on p. 2132, col. 1, first paragraph, the vaccine is an antitumor strategy using immunization against legumain, which is overexpressed by tumor-associated macrophages (TAMs). Normally TAMs have poor antigen-presenting capability and suppress T cell activation.  Also, TAMs are known to promote tumor cell proliferation and metastasis through secretion of growth, proangiogenic and other factors.  Legumain is highly overexpressed by TAMs in murine breast tumors and in tumor stroma (col. 2132, col. 2, middle).  The prior art has shown that the greater the TAM macrophage infiltration in tumors, the worse the prognosis (end of p. 2138).  It is concluded (p. 2139, col. 2, second paragraph), “In summary, we critically evaluated the antitumor efficacy of targeting TAMs via the induction of a specific CD8+ T cell response against legumain, which we identified for the first time as being a highly overexpressed target molecule on TAMs. In these experiments, we demonstrated that abrogation of TAMs in tumor tissues effectively decreased the release of several pro-tumor growth and angiogenic factors. It is likely that such an antitumor strategy could be widely applicable and relevant for possible clinical applications.”
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant application to have a recombinant fusion protein like the one produced by US 10,058,606 B2 and US 9,775,898 B2, wherein the antigen was substituted with a legumain protein, because all references taught immunogenic composition for the treatment of cancer where the fusion protein was part of a vaccine and it would have been obvious wherein one known element was substituted for another to produce predictable results. Further, US 9,775,898 B2 suggests using antigens other than the one used in the examples, such as tumor associated antigen, of which legumain is one.  As taught by the patents, it would have been obvious to have the fusion protein in N- to C- order have a RAP1 protein, CD28-PEt fusion polypeptide, legumain protein and K3 or other KDEL-ER lumen-targeting protein for the reasons set forth in the patents.  It would have been obvious and desirable to have an immunogenic composition comprising the fusion protein as well as an adjuvant, such as CpG ODN or a saponin-based adjuvant as taught by the patent because the presence of the adjuvant produced a stronger response.  It would have been obvious to use a ratio of fusion protein to adjuvant similar to that of US 10,058,606 B2, which was shown to be effective. Assuming the prior art ratio is used, then it reasonably appears the concentration of adjuvant which is CpG ODN would be about 0.2 mg/ml, and it was routine to optimize dosage of adjuvants based on the amount of antigen(s) in the composition.  It would have been obvious wherein the immunogenic legumain antigen composition was intended for an animal with tumors or tumor stroma overexpressing legumain, including humans or non-human animals, and wherein the legumain-overexpressing cancer included breast cancer, as Luo et al. taught this was effectively targeted in a mouse model.  It would have been obvious wherein if the treatment was of a human subject, then the legumain protein of the fusion protein was of human origin so that antibodies resulting from administration of the immunogenic composition to the human would be more specifically directed to the legumain protein in the human subject. The fusion proteins and encoding polynucleotides of the prior art patents comprise an amino acid sequence of SEQ ID NO:1 encoded by a nucleotide sequence of SEQ ID NO:2 (see Claim Interpretation above and Sequence Comparison below).


Sequence Comparison
Instant SEQ ID NO:1 v SEQ ID NO:55 of US 9,775,898
 
 Query Match             35.1%;  Score 926;  DB 1;  Length 290;
Best Local Similarity   97.8%;  
Matches  177;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          2 AEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHAE 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHAE 60

Qy        62 SVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAREFTDIYFCKIEVMYPP 121
             ||||||||||||||||||||||||||||||||||||||||||||| ||||||||| ||||
Db        61 SVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRARELTDIYFCKIEFMYPP 120

Qy       122 PYLDNEKSNGTIIHRARYKRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQVIRGSEFDG 181
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||  
Db       121 PYLDNEKSNGTIIHRARYKRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQVIRGSEFMH 180

Qy        182 G …….
              |
Db        181 G –

Qy        480 EKDELKDELKDEL 492
              |||||||||||||
Db        278 EKDELKDELKDEL 290


Instant SEQ ID NO:1 v SEQ ID NO:26 of US 10,058,606
 Query Match             35.5%;  Score 935;  DB 1;  Length 317;
Best Local Similarity   99.4%;  
Matches  178;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60

Qy        61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAREFTDIYFCKIEVMYP 120
             |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRARELTDIYFCKIEVMYP 120

Qy        121 PPYLDNEKSNGTIIHRARYKRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQVIRGSEF 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PPYLDNEKSNGTIIHRARYKRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQVIRGSEF 179

Qy        ---480 EKDELKDELKDEL 492
                 |||||||||||||
Db        ---305 EKDELKDELKDEL 317



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 2, 2022